Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 12/6/2021, wherein claim 5 was amended. Claims 1-9 are pending.

Response to Arguments
Applicant’s arguments filed 12/6/2021, with respect to the rejection of claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN 101012020A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN 101012020A.
Regarding claim 1, CN 101012020A discloses a buffer member (1 – See Fig. 1), comprising: a sheet welded in a bag-like shape (as shown in Fig. 7); and a medium sealed in the sheet, wherein the sheet includes a plurality of buffer areas (10) each having a shape extending longitudinally in a first direction (direction from top to bottom or bottom to top in Fig. 1) and arranged adjacent to each other in a second direction (direction from right to left or left to right in Fig. 1) orthogonal to the first direction, each buffer area of the plurality of buffer areas includes a first buffer chamber (12 at the top of Fig. 1) having a shape extending in the first direction, a second buffer chamber (14 at the top of Fig. 1) having a shape extending in the first direction and formed at a position separated from the first buffer chamber in the first direction, and a connecting flow passage (portion between element 42 and 14 in Fig. 1) connecting the first buffer chamber and the second buffer chamber, a length of the connecting flow passage in the second direction is smaller than a length of the first buffer chamber and a length of the second buffer chamber in the second direction, and the connecting flow passage of one buffer area of the plurality of buffer areas and the connecting flow passage of an adjacent buffer area adjacent to the one buffer area of the plurality of buffer areas are separated from each other in the second direction, and the connecting flow passage directs the medium flowing into the connecting flow passage from one of the first buffer chamber and the second buffer chamber along the first direction (at “A” labeled in Fig. 1 shown below) to bend in a direction intersecting the first direction (at “B” labeled in Fig. 1 shown below), while redirecting the medium flowing out of the connecting flow passage and into the other buffer chamber of the first buffer chamber and the second buffer chamber to bend in the first direction again (at “C” labeled in Fig. 1 shown below).

    PNG
    media_image1.png
    757
    779
    media_image1.png
    Greyscale

CN 101012020A discloses the claimed invention except for the express disclosure of the buffer member being formed from a resin material. However, Official Notice is taken, that it is old and conventional to form packaging buffer members from a resin material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the buffer member of CN 101012020A from a resin material in order to have sufficient strength.   Furthermore, it has been held to be within the general skill of a worker in the art to .

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735